PER CURIAM.
Now onthis day comes John Jacob Jewell, and through L. A. Foot, Esq., Assistant Attorney General, presents his petition for reinstatement to the bar of this court. Whereupon, on consideration, it is found that the said John Jacob Jewell has complied with the requirements laid down at the time of his suspension relative to his reinstatement (see In re Jewell, 60 Mont. 602, 201 Pac. 266), and the necessary time having elapsed, it is .ordered that he be, and he is hereby, reinstated in his office as an attorney and counselor at law in all the courts of this state.